                                                                                                           FILED
                                                                                                  2019 Jun-27 AM 09:22
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                        ]
                                                 ]
       Plaintiff,                                ]
                                                 ]
v.                                               ]                  1:18-CR-612 KOB-HNJ
                                                 ]
KAJUAN WILNEAL REED,                             ]
                                                 ]
       Defendant.                                ]
                                                 ]


                          MEMORANDUM OPINION AND ORDER

       The Defendant moved to suppress evidence of a revolver found on his person and marijuana

found in his car as the result of warrantless searches. (Doc. 8). After initial briefing of the motion,

the magistrate judge conducted a hearing and then allowed supplemental briefing. The magistrate

judge then wrote an extensive Report and Recommendation (doc. 14) supporting his conclusion that

the motion should be denied both as to the gun and marijuana, to which the Defendant objected (doc.

15).

       The Defendant’s objections and arguments based on the officers’ inability to distinguish

between the smell of raw or burnt marijuana present the proverbial “smoke screen,” and attempt to

impose a higher standard on law enforcement than precedent requires. The smell of marijuana

emitting from the Defendant’s car provided the legitimate basis—reasonable suspicion— to stop Mr.

Reed. The odor of marijuana on Mr. Reed himself provided probable cause for the search of his

person and of his car. The court OVERRULES all of the Defendant’s objections (doc. 15).

       After reviewing the entire file, including the Report and Recommendation, the Defendant’s

objections, all of the briefs, and the transcript of the hearing conducted by the magistrate judge, the
court ADOPTS the report of the magistrate judge and ACCEPTS his recommendation. The court

finds that the motion to suppress is due to be denied.

       For all of the reasons contained in the report and recommendation (doc. 14), the court

DENIES the motion to suppress (doc. 8).

       DONE and ORDERED this 27th day of June, 2019.




                                               _________________________________
                                               KARON OWEN BOWDRE
                                               CHIEF, UNITED STATES DISTRICT JUDGE
                                                   CHIEF UNITED STATES DISTRICT JUDGE
